Banke, Chief Judge.
Howell filed this direct appeal from an order of the trial court reducing the amount of her recovery in a garnishment action filed to satisfy her former husband’s court-ordered obligation to pay child support. Held:
“OCGA § 5-6-35 (a) (4) provides that in cases involving garnishment, except for all judgments or orders granting or refusing applications for attachment against fraudulent debtors which are directly appealable under OCGA § 5-6-34 (a) (5) (such judgments or orders are *613not in issue here), an application for appeal must be taken. Inasmuch as appellant has failed to obtain an order of this court permitting the filing of an appeal pursuant to OCGA § 5-6-35 (a) (4), the appeal must be dismissed. [Cit.]” Murdock v. Bank of America &c., 177 Ga. App. 409, 410 (339 SE2d 392) (1985).
Decided July 3, 1986.
Lester B. Johnson III, for appellant.
Herbert Chestnut, for appellee.

Appeal dismissed.


Birdsong, P. J., and Sognier, J., concur.